Title: To Benjamin Franklin from the Baron d’Espagnac, 19 November 1782
From: Espagnac, Jean-Baptiste-Joseph d’Amarzit de Sahuguet, baron d’
To: Franklin, Benjamin


aux Invalides le 19. 9bre. 1782.
Le Baron d’Espagnac prie Monsieur de francklin d’agréer Ses Excuses et Ses Regrets de L’Impossibilité où il Se trouve de se rendre a L’honneur de Son invitation Jeudy prochain vingt un du Courant, lui étant Survenu depuis Dimanche dernier des Coliques d’Entrailles qui ne lui permettent d’aller manger nulle part; dès que Sa Santé Sera rétablie, Il aura L’honneur d’aller demander à Diner à Monsieur de francklin et de lui renouveller les hommages de Ses Sentimens de dévouement et de Respect.
 
Notations: Le Baron d’Espagnac / [in William Temple Franklin’s hand:] Partie remise
